Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 16163545 (filed 10/17/2018, now U.S. Patent #11172055), which claims priority from provisional application 62573800 (filed 10/18/2017).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 9-10, "the payload data" has no antecedent basis.  
Claim 1 line 20, "the comparator circuit" has no antecedent basis.  
Claim 2 line 2-3, the phrase “…truncates the payload data, and stores the truncated packet…” is unclear and ambiguous.  For example, it is the payload data being truncated, however, the truncated packet (not payload data) being stored.  Clarification is respectfully requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims fail to clearly link or associate the disclosed structure, material, or acts to the function recited in a claim invoking 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
Claim 1, this claim recites limitation(s) using “means for, step for, or generic placeholder” to perform various tasks as follow:
-	“an input port to receive…” (line 6)
-	“packet analyzer to identify…” (line 9)
-  	“entropy calculator ...to receive the starting point, ... to examine the payload data...” (line 11, 12, and 13)
- 	“comparator ... to receive the entropy estimate, ... to compare the entropy
estimate...” (line 15, 16, and 17)
Applicant is required to:
Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or
         Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
         Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
         Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Double Patenting
Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19-22 of U.S. patent 11172055 B2 (hereinafter “patent 11172055”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:

Regarding claim 1, by interpreting the features of “ingress and egress computer data packets” in patent 11172055 as the features of "computer data packets” in the instant application, claim 19 of patent 11172055 is directed to substantially same invention as in claim 1 of the instant application (see claim 19 of patent 11172055, in particular, col. 17 line 56 to col. 18 line 16).

Regarding claim 2, claim 20 of patent 11172055 is directed to substantially same invention as claim 2 of the instant application.

Regarding claim 3, claim 21 of patent 11172055 is directed to substantially same invention as claim 3 of the instant application.

Regarding claim 4, claim 22 of patent 11172055 is directed to substantially same invention as claim 4 of the instant application.

Regarding claim 5, claim 19 of patent 11172055 is directed to substantially same invention as claim 5 of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465